DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on October 27, 2022. Claims 3 and 7 are canceled. Claims 1-2, 4-6, and 8-20 are pending and will be considered for examination.

Eligible Subject Matter
The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over the prior art. 
Claim 1 recites the additional limitations of displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page, wherein the target commodity control is configured to be in a triggerable state and a non-triggerable state, and the target commodity control is in the triggerable state when a preset time is arrived; wherein displaying the order confirmation interface of the target commodity in response to the order generating instruction of the target commodity in the live streaming page comprises: displaying the order confirmation interface of the target commodity in response to an operation to the target commodity control, in a case that the target commodity control is in the triggerable state. When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “generating and processing order information”. 
The additional limitations work in combination to allow a customer to conveniently purchase a target commodity from a live stream on the internet. The method displays a target commodity control in a live streaming page that allows the customer to view the commodities in the context of the live stream, and directly purchase a commodity without jumping to a commodity details page first. Additionally, the target commodity control can be set to a triggerable or a non-triggerable state, allowing the seller to set the target commodity control to be in a triggerable state when a preset time arrives. The combination of these features provides an improvement by increasing order generating efficiency due to not having to jump to a commodity details page during order placement which saves the network traffic for displaying the commodity details page, and also saves the customer the time of jumping (Spec [0040]); and, concurrently, the ability to set the triggerable state of the target commodity control provides the seller with more control over the sales process in the context of a live streaming session ([0050]). Considering this combination of functionality, the method does not merely limit the use of the concept to a particular technological environment. Instead, these limitations provide meaningful limitations that restrict the identified concept to a particular useful application.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity. Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)). In this case, the specific elements of claim 1 work in combination to produce a more efficient and controllable environment for selling during a live stream, that is not routine or conventional activity expected when purchasing a product online. Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of selling items during a live streaming session. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 2, 4-6, and 8-10 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.
Claim 14 recites an electronic device consistent with and parallel to the limitations of the system of claim 1. This electronic device recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Claim 20 recites a non-transitory storage medium consistent with and parallel to the limitations of the system of claim 1. This non-transitory storage medium recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.
Examiner notes that claims 11-13, 15-16, and 17-19 do not recite the additional limitations identified above that constitute an improvement, and overcome the 101 rejection. Therefore, the 101 rejection is maintained for claims 11-13, 15-16, and 17-19. See updated 101 rejection below for a detailed analysis. 

Allowable Subject Matter
Claims 1-2, 4-6, 8-10, 14, and 20 are allowable over the prior art. Claims 11-13 and 15-19 are allowable over the prior art though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 1-2, 4-6, and 8-20, as discussed in the Non Final Rejection dated 07/29/2022, neither Xu (US 2020/0258146 A1), Agrawal (US 9,324,098 B1), Jann (US 2019/0391825 A1), , Eggebraaten (US 2003/0018536 A1), Grossman (US 2002/0032906), Johnson (US 2010/0145820), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 1, 11, and 17, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 




Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed October 27, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 

Arguments re Step 2A Prong 2: 
	Applicant argues that the additional limitations of claim 1 overcome the 101 rejection, because they constitute an improvement in the functioning of a computer or an improvement to another technology or technical field. Examiner agrees. The 101 rejection of independent claim 1 and its dependent claims is withdrawn, for the reasons indicated in the Eligible Subject Matter section above. 
	Applicant next argues that the additional limitations of claims 11 and 17 integrate abstract idea into a practical application. Specifically, Applicant argues that “a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page” constitutes an improvement because it increases order generation efficiency. Examiner disagrees. Recited at the current level of generality, this is simply a design decision to point the link to a purchase operation versus a commodity details page (i.e., it provides the same functionality as any other link). Applicant further argues that the limitations added in amendment display “the broadcast information regarding the commodity information of the paid orders and the corresponding order information, which realizes information sharing”. Examiner disagrees. Displaying information and information sharing are part of the abstract idea, and do not integrate the abstract idea into a practical application - see updated 101 rejection below. 
	Therefore, Applicant’s arguments under Step 2A Prong 2 are persuasive with regard to claim 1, but not for claims 11 and 17. 

Arguments re Step 2B:
	Under Step 2B, Applicant argues that the pending claims are analogous to DDR. Applicant’s argument is best summarized by the following from the top of page 18: 
In DDR Holdings, the court found that "the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink" (DOR Holdings, 773 F.3d at 1258~1259). Like the claims at issue in DDR Holdings, claims 1, 11 and 17 specify the interactions among the pages/user interfaces, that is, the interactions among the order confirmation interface, the live streaming page and the order information modification interface, for example. These interactions enable a quick order placement and completion of a purchase.

Examiner does not agree that the pending claims are analogous to DDR. The key difference is that in DDR, there is “a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink”. In the pending claims, the link does not override the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink - that is, initiating a generic computer system operation. In the case of the pending claims,  the generic computer system operation is placing an order - which is well-understood, routine, and conventional. 
	Therefore, Applicant’s arguments under Step 2B are not persuasive. 

II.	Claim Rejections - 35 USC § 103
	Applicant argues that the amendments to the pending claims overcome the 103 rejection. For the reasons stated in the Allowable Subject Matter section above, Examiner agrees. 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 11-13 and 15-16 are directed to an electronic device, which is a machine. Therefore, claims 11-13 and 15-16 are directed to one of the four statutory categories of invention. Claims 17-19 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 17-19 are directed to one of the four statutory categories of invention.

Step 2A
Claim 11:
The claim recites an electronic device, comprising: a processor; and a memory configured to store an instruction executable by the processor; wherein the processor is configured to execute the instruction to implement following steps: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page, wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity and an order generating manner of the target commodity, and for confirming order information; 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; 
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the target commodity order; and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface; 
acquiring commodity information of paid orders and corresponding order information; 
generating broadcast information according to the commodity information of the paid orders and the corresponding order information; and 
displaying the broadcast information in the live streaming page.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of generating and processing order information. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors; business relations. 
Dependent claims 12-13 and 15-16 recite the same abstract ideas identified in claim 11. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 11-13 and 15-16 recite the additional elements (de-emphasized limitations above) of an electronic device, comprising: a processor; and a memory configured to store an instruction executable by the processor; wherein the processor is configured to execute the instruction to implement steps; an interface; a live streaming page; a control; and a shortcut. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system implementing live-streaming) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 12-13 and 15-16 are not integrated into a practical application based on the same analysis as for claim 11 above.

Claim 17:
The claim recites a non-transitory storage medium, wherein when an instruction in the non-transitory storage medium is executed by a processor in an electronic device, the electronic device is caused to perform following steps: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page, wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity and an order generating manner of the target commodity, and for confirming order information; 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; 
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the target commodity order; and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface; 
acquiring commodity information of paid orders and corresponding order information; 
generating broadcast information according to the commodity information of the paid orders and the corresponding order information; and 
displaying the broadcast information in the live streaming page.

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 17 recites substantially similar limitations regarding the abstract idea as claim 11, and therefore the abstract idea recited in claim 17 is the same abstract idea recited in claim 11 (as analyzed above). 
Dependent claims 18-19 recite the same abstract ideas identified in claim 17. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 17-19 recite the additional elements (de-emphasized limitations above) of a non-transitory storage medium, wherein when an instruction in the non-transitory storage medium is executed by a processor in an electronic device, the electronic device is caused to perform steps; an interface; a live streaming page; a control; and a shortcut. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system implementing live-streaming) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 18-19 are not integrated into a practical application based on the same analysis as for claim 17 above.















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of electronic device claim 11, taken individually or as a whole, the additional elements of claim 11 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 11 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., displaying interface objects in a live-streaming page and acquiring commodity information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 11 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 17 is a computer program product comprising a storage medium reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons. Examiner notes that claim 17 additionally recites a non-transitory storage medium, wherein when an instruction in the non-transitory storage medium is executed by a processor in an electronic device, the electronic device is caused to perform steps. The use of a storage medium to implement the steps of the claim is recited at a high level of generality, and only generally links the abstract idea to a technological environment (computer networks).
Claims 12-13, 15-16, and 18-19 are dependencies of claims 11 and 17. The dependent claims do not add “significantly more” to the abstract idea. While they somewhat narrow the abstract idea, they do not recite any further additional elements and only generally link the abstract idea to a particular technological environment. 
In addition, the following references provide additional evidence that the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed: 
PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301 regarding general e-commerce environment; and PTO-892 Reference V – “Live Video Streaming – History, Present & Future” (point 5 through the end of the reference) regarding live streaming. 





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160232587 A1 to McDevitt, [0002] discussing offering products and services via a live video stream showcasing products the user may purchase. McDevitt does not teach the claims as a whole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684                                                                                                                                                                                                                                                                                                                                                                                                        9